NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        MAY 6 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

NAVEEN KUMAR,                                   No.    17-72768

                Petitioner,                     Agency No. A208-193-672

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 4, 2020**
                                  Portland, Oregon

Before: SCHROEDER, WATFORD, and HURWITZ, Circuit Judges.

      Naveen Kumar petitions for review of a Board of Immigration Appeals

(BIA) order dismissing his appeal from the decision of an immigration judge (IJ)

denying his application for asylum, withholding of removal, and protection under

the Convention Against Torture (CAT). We deny the petition.

      1. The BIA affirmed the denial of Kumar’s asylum and withholding of

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                                         Page 2 of 3

removal claims based on the IJ’s adverse credibility finding. Substantial evidence

supports the BIA’s determination.

      Kumar provided inconsistent testimony about the identity of the individuals

who attacked him. In his credible fear interview and written declaration, Kumar

stated that members of the Badal Party assaulted him on two occasions. He then

submitted a supplemental statement, along with six affidavits from acquaintances

in India, alleging that members of the BJP Party had attacked him as well. Yet on

direct examination at the merits hearing, Kumar discussed only the Badal Party

when describing the attacks. When confronted about this inconsistency, Kumar

noted that the two parties work closely together. The IJ and BIA were not required

to accept this explanation, however, as the record supported an alternative view of

the evidence—namely, that Kumar had altered his testimony to conform to the

allegations in the affidavits.

      Kumar also offered inconsistent testimony regarding the Badal Party’s

attempts to find him. At the merits hearing, Kumar testified that members of the

Badal Party searched for him multiple times when he was living in India. But his

written declaration contains no mention of these incidents. Instead, his declaration

indicates that the Badal Party began looking for him after he left the country. His

sole explanation for this inconsistency was that he had “made a mistake.” It was

not unreasonable for the IJ and BIA to reject this explanation as implausible. See
                                                                          Page 3 of 3

Silva-Pereira v. Lynch, 827 F.3d 1176, 1186 (9th Cir. 2016).

        Contrary to Kumar’s assertions, these inconsistencies in his testimony were

not trivial, and the IJ and BIA were entitled to rely on them regardless of whether

they went “to the heart” of his claims for relief. See Shrestha v. Holder, 590 F.3d

1034, 1043 (9th Cir. 2010) (internal quotation marks omitted). Because these

inconsistencies are sufficient to support the adverse credibility finding, we do not

address the BIA’s additional reasons for affirming the IJ’s determination.

        2. Substantial evidence also supports the BIA’s conclusion that Kumar is

not eligible for CAT protection. Kumar’s claim for relief is based on the same

testimony that the BIA deemed not to be credible, and his country conditions

evidence does not independently establish his eligibility for CAT relief. See id. at

1049.

        PETITION FOR REVIEW DENIED.